Citation Nr: 1142536	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  05-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1978, including service in the Republic of Vietnam.  He died in February 1993 and his surviving spouse is the appellant.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2006 decision, the Board relevantly reopened, but denied service connection for the Veteran's cause of death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2008 memorandum decision, vacated the Board's decision and remanded the matter to the Board for further development consistent with the decision.

In March 2009, the Board remanded the case for further development.  In a subsequent May 2010 decision, the Board again denied service connection for the Veteran's cause of death.  The appellant appealed the Board's decision to the Court, which in a May 2011 order, granted a Joint Motion for Remand, vacating the Board's May 2010 decision and remanded the case for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2010 Joint Motion for Remand, another remand is required for compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  The Board's March 2009 remand directed that the claims files be returned to the VA physician who provided a medical opinion regarding the Veteran's cause of death in a February 2005 report for a follow-up opinion.  The VA examiner was to again review the Veteran's claims files, and provide clarification regarding the cause of his death.  The examiner was to specifically state whether it was "likely, unlikely, or at least as likely as not" that the Veteran's diabetes mellitus "caused, contributed substantially or materially, or combined with another condition or abnormality to cause his death."  

As noted above, the Veteran died in February 1993.  An autopsy report lists his immediate cause of death as urosepsis with proximate causes of death listed as:  glioblastoma multiforme, recurrent craniophargioma, noninsulin-dependent diabetes mellitus, and right hemisphere hemorrhagic infarctions.  However, the certificate of death indicates that the immediate cause of death as acute cardio respiratory failure due to craniopharyngioma.  

Although the February 2005 VA examiner did again review the Veteran's claims files in January 2010, and offered an opinion, the parties to the Joint Motion found the opinion to include statements that were "confusing and conflicting."  Specifically, this was considered to have occurred where the opinion provider acknowledged that there is "an increase in all infections with diabetes, including urosepsis," but at the same time stated "to say that having diabetes significantly was proximate cause or contributed substantially materially combined with medical condition to his death would not be medically justified.  Despite an association, there is no cause, relationship, or material aggravation proven in the literature nor is there evidence in this case that would confirm such a comment."  

The parties to the Joint Motion also agreed that the opinion obtained fell short, 

of affirmatively stating whether or not the literature supports that there is a relationship between the development of urosepsis and the increased incidence of infection in diabetics, and if relevant to the conclusion, explain why it would be believed that including non-insulin dependent diabetes mellitus in the autopsy report was primarily to be complete in [the] diagnosis as mandated in the Board's March 2009 [Remand].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should return the claims files to the February 2005 VA examiner.  If that examiner is not available, the claims files should be referred to another appropriate individual.  The examiner should review the record in its entirety and provide another follow-up opinion as directed by the Court.

The examiner should indicate whether it was at least as likely as not the Veteran's service-connected diabetes mellitus caused, contributed substantially or materially, or combined with another condition or abnormality to cause his death.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  In accomplishing this, and in order to comply with the Court's instructions, the opinion provider should affirmatively state whether or not the literature supports that there is a relationship between the development of urosepsis and the increased incidence of infection in diabetics, and if relevant to the conclusion, explain why it would be believed that including non-insulin dependent diabetes mellitus in the autopsy report was primarily to be complete in [the] diagnosis.  

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


